                   Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 1 of 21


                                    IN THE UNITED STATES DISTRICT COURT

                                     FOR THE WESTERN DISTRICT OF TEXAS

                                                    EL PASO DIVISION

JEROME RATLIFF JR.,                                           $
                                                              $
            Plaintiff,                                        $
                                                              $
V                                                             $         Civil Action No. 3:18-cv-00376
                                                              $
MESILLA VALLEY                                                $
TRANSPORTATION INC.,                                          $
MVT SERVICES,LLC,                                             $
                                                              $
            Defendants.                                       $




                                      DEFENDANTSO NOTICE OF REMOVAL



             MESILLA VALLEY TRANSPORTATION INC. And MVT SERVICES, LLC
("Defendants") respectfully submit this Notice of Removal for the pu{pose of removing the

above-entitled action from the 34th Judicial District Court in El Paso County, Texas to the United

States District Court for the Vy'estem District             of Texas. As grounds for this Notice of Removal,

Defendants state as follows:

                                                       I. INTRODUCTION
             i.        Plaintiff commenced this action in the 34th Judicial District Court in El         Paso

County, Texas, Cause No. 2018DCV1682, by filing his Class Action Petition on May 3,2078

[Exhibit "A"].

             2.        Plaintiff served his Class Action Petition on Defendants on November 16. 2018.

rd.

             3.        Removal        is   proper   to this federal district and this division because both
Defendants in this case operate their businesses in El Paso, Texas.

{   Firm Documents/ 1330 / I 02100183648.DOC   )
                   Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 2 of 21


          4.         Defendants are filing this Notice of Removal within 30 days of their receipt of the

Class Action Petition. See 28 U.S.C. 1446(b).

          5.         As set forth below, this Court has federal question jurisdiction over the subject

matter of the Class Action Petition. Therefore, this action is properly removed to this Court

pursuant to 28 U.S.C. $ $ 1 33 l, l44l(a), and 1446.

                                    II.     FEDERAL QUESTION JURISDICTION

          6.         Plaintiff s Class Action Petition asserts a cause of action under the Fair Credit

Reporting      Act ("FCRA"), 15 U.S.C. $$ 1681, et seq. [Exhibit                       "4"].   Specifically, Plaintiff

alleges Defendants violated the FCRA when they did not provide him with information

mandated by the FRCA when his employment application was rejected.

          7.         Accordingly, Plaintiff asserts claims arising under the laws of the United States

over which this Court has original jurisdiction and which "shall be removable without regard to

the citizenship or residence of the parties." 28 U.S.C. $$ 133l,I44I(a).

          L          Pursuant    to   15 U.S.C. $ 1681p, any appropriate United States District Court shall

have   jurisdiction over any claim to enforce any liability created under 15 U.S.C. $$ 1681, et seq.

          9.         Pursuant to 28 U.S.C. $ 1446(d), Defendants shall give Plaintiff written notice               of
the filing of this Notice of Removal and shall file a wriuen notice of this Notice of Removal with

the Clerk of the District Court of El Paso County Texas, 34th Judicial District Court, attaching a

file-stamped copy of this Notice of Removal.

          10.        Plaintiff demanded          a   jury in the state court action.

                                                III. OTHER REMOVAL MATTERS
          1   1.     Defendant reserves the right to amend or supplement this Notice of Removal.

          12.        There have been no pleadings served upon Defendant other than Plaintiff s Class

Action Petition.



{Firm Documents/l 330/l 02/00 I 83648.DOC   }                    2
               Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 3 of 21


         13.       Pursuant     to   15 U.S.C. $ 1681p and28 U.S.C. $$ 1331 and 1446,this action is

removable to the United States District Court for the Western District of Texas.

         14.       WHEREFORE, Defendants give notice that Jerome Ratliff Jr. v. Mesilla Valley

Transportations, Inc.        and,   MVT Services, LLC, Cause No. 2018-DCV1682, inthe 34tl' Judicial

District Court of El Paso County Texas is removed to the United States District Court for the

Western District of Texas.

                                                Respectfully submitted,

                                                BLANCO ORDOÑEZI'{ATA & WECHSLBR, P.C.
                                                5715 Cromo Drive
                                                El Paso, Texas 79912
                                                (e1s) 84s-5800
                                                (e1s) 84s-ssss (F          )

                                                By
                                                     STEVEN J. BLANCO
                                                     State Bar No. 00796217
                                                               bomwlaw
                                                     ROBERT M. ESTRADA
                                                     State Bar No. 24071886
                                                     restrada@bomwlaw.com

                                                Attorneys for Defendants




                                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing document was
counsel of record utilizing the Court's electronic filing system on this the        '+-qeru:ll
December,2018.




                                                               STEVEN J. BLANCO




{Firm Documents/I330/102i00183648.DOC   }               3
Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 4 of 21




     EXHIBIT A
                     Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 5 of 21
,::'




                                                     THE STATE OF                  TEXAS                                   NOV N    6   ?O1O


                 NOTICE TO DEFENDANT: "You have been sued. you may employ an aftprnqVlr lf-¡
   atrorne¡1, do not fite a writren answerwfih the cterlr who issued                     tni,    ¡i,åffi,1"ilu"i0i3Þffit'pffiþ#åifiäiìt
   next following fhe e.xpiration of twe¡ty days after you were served this citätion and petition, a defauít
   judgment may be taken against you."

            .
   To: MVî sËRVtcEs, LLc is a NEW MEXlco LIMITED LlABlLtiY coMPANy with its headquaters
   wlro may be served wlth process at 3590 West Plcacho Ave., Las Gruces, NM 88005 or wherever he/
   she may be found

   Greetings:
                 You are hereby commanded to appear by filing a written answer to the Class Action petition and

       Demand for Jury Trial at or before ten o'clock A.M. of the Monday next after the expiration of twenty days

   after the date of service of this citation before the Honorable 34th Judicial Dlstrict Court, El paso

   County, Texas, at the Court House of said County in El paso, Texas.

                 Said Plaintitrs Petition was filed in said court on this the              3rd   day of May, 2018 by Attorney at Law,

       JOHN P. VALDEZ, 1801 N STANTON, EL PASO, TX. 79902, in this case numbered 2018DCVI6BZ on

   the docket of said court, and styled:

       JEROME RATLIFF JR., INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARITY SITUATED,

                MESILLA VALLEY TRANSPORTATION, INC., A NEW MËXICO CORPORATION, ANÞ MVT
                          SERVICES LLC, A NEW MEXICO LIMITED LIABILITY COMPANY

                 The nature of Plaintiffs demand ís fully shown by a true and correct copy of the Class Action
       Petition and Demand for Jury Trialaccompany¡ng this citation and made a part hereól

                 The offlcer executing this writ shall promptly serve the same according to requirements of law,
       and the mandates thereol and make due return as the law directs.                          ,




             lssued and given under my hand and seal of said Court at El Paso, Texas, on this the 14rh day of
       November,2018.

       CLERK OF THE COURT                                           cTc
                                                                                 r1.
       NORMA FAVELA BARCELEAU
       District Clerk
       El Paso County Courthouse
       500 E. San Antonio Ave, RM 103
       El Paso, Texas 79901


                                                                      Attest:     NORMA FAVELA BARCELEAU District Clerk
                                                                                      El Paso County, Texas

                                                                                                                                        Deputy
                                                                                                     G




       Rule 106: "-the citation shall bs served by the off¡cer delívering to each defendant, ln person, a true oopy of the citaüon w¡th the

                   date of del¡very endorsed thereon and Wth a copy of the petilion attached therelo,"
                                                                                                                         ;Pæ¡¡#?253
                                                                                                                           Lt /tt-/zotg
                            Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 6 of 21

El Paio Cbunty - 34th District Court                                                               Filed 5/3/2018 5:50 PM
                                                                                                         Norma Favela Barceleau
                                                                                                                        District Cterk
                                                                                                                   Et Paso County
                                                                                                                       2018DCV1682
                                    IN THE-JUDICIAL DISTRICT COURT
                               IN THE COUNTY COURT AT LA\ry NUMBER
                                           EL PASO COUNTY, TEXAS

                JEROME RATLIFF JR., individually and on
                behalf of all others similarly siruated,

                                         Plaintiff,
                                                                      No.
                      v
                                                                      CLASS ACTION
                MESI LLA VALLEY TRANSPORTATION,
                INC., a New Mexico Corporation, and MVT               JURY DEMAND
                SERVICES, LLC,aNew Mexico Limited
                Liability Company.

                                         Defendants




                              CLASS ASJION PETITION AND DEMAND FOR.IURY TRTAT,

              To r¡rs l{oNonesLs Juocg on'rHls Counr:

                       Plaintiff Jerome Ratliff Jr. brings this Class Action Petition and Demand for Jury Trial

              against Defendants Mesilla Valley Transportation, Inc. and MVT Services, LLC (collectively,

              o'Defendants"
                               or "MVT") for their intentional and willful violations of Plaintiffls and a proposed

              Class   of consumers' statutorily protected credit and employment-related rights. plaintiff    alleges

              as follows upon personal knowledge as to himself and his own acts and experienceso and, as to

              all other matters, upon information and belief, including          investigation conducted by his

              attorneys.

                                                  NATURI OF THE ACTION

                       I'      MVT is a self-proclaimed leader in the trucking and transpoúation industry.
  Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 7 of 21




2.     Seeking   to expand its fleet, MVT    encourages consumers      to apply for driving

positions by visiting its website and completing an online application. As part of its

hiring process, MVT pulls applicants' background reports frorn HireRight, LLC-a

leading pre-ernployment screening provider-to identify, among other things, their

nalngs, social security numbers, dates of birth, previous employers, work records, and

trucking accident or incident histories. Using the information contained in these repofis,

MVT then decides whether to continue the hiring process or not.

3.     Given the impact that these reports have on an individual's access to employment,

congress enacted the Fair credit Reporring Act,       ls u.s.c. $$ l6sl ,etseq. (.FCM',¡,
specifically to protect consumers from the   ill   effects of erroneous credit repofling and

provide them with a means of ensuring that the information being distributed about them

is accurate and updated.

4.     To that end, when companies like MVT decide not to hire an individual based in

whole, or in part, on the contents of these reports, they are required under the F'CRA to

provide the individual within three business days of taking such action notice:

       o       That adverse action has been taken based in whore or in paft on a
               consumer report received from a consumer reporting agency (like
               HireRight);

       .       Of the name, address and telephone number of the consumer reporting
               agency that furnishcd the consumer repon;

       o       That the consumer reporting agency did not make the decision to take the
               adverse action and is unable to provide to the applicant the specific
               reasons why the adverse action was taken; and

       o       That thb applicant may, upon providing proper identification, request a
               free copy of a report and may dispute with the consumer reporting agency
               the accuracy or completeness of any information in a report.




                                         2
              Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 8 of 21




           5.       Unfortunately,      MVT       disregards these statutorily imposed obligations and

           intentionally withholds the above-described information from applicants it decides not to

           hire based in whole or in par"t on their credit reports.

           6.       Accordingly, this Complaint seeks an Order: (i) declaring that MVT's conduct

           violates the FCRA; (ii) requiring MVT to cease the unlawfut activities discussed herein;

           and   (iii) awarding actual and/or statutory      damages to Ptaintiff and the proposed Class.

                                DISCOVERY CONTROL PLAN & RJ,LIEF

           7.       Plaintiffs intend to conduct discovery under Level 3 of Texas Rule of Civìl

           Procedure 190.4 and affirrnatively pleads that this suit                            is not govemed by the
           expedited-actions process in Texas Rule of Civil Procedure 169 because Plaintifß request

           injunctive relief and monetary relief over fN1,000,000.

                                                           PARTIf,S

           8.       PlaintiffJerome Ratliff Jr. is a natural person and citizen of the State of Illinois.

           9.       Defendants operate one         of the largest locally-owned truck load caniers in the

           united states, operating approximately 1,300 tractors and 6,000 trailers.r

           I0.      Defendant Mesilla Valley Transportation, Inc., is a New Mexico Corporation with

           its headquarters located at 3590 West Picacho Avenue, Las Cruces, New Mexico, 88005.

           Mesilla Valley Transportation also has operations at 9525 Escobar Lane, El Paso, Texas

           79907. Said Defendant may be served with process by serving its President, Royal Jones

           at 3590 West Picacho Avenue, Las Cruces, New Mexico, 88005. In the alternative, Said

           Defendant may be served with process by serving the Texas Secretary of State at 1019




I
    see About {/s, avaiiable at lrsr¿://m-v-t.com/about-usl (acoessed on september   2   B,   zan).


                                                            J
         Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 9 of 21




     Brazos Street, Austin, Texas 78701 because Defendant has failed to appoint or maintain a

     registered agent for service ofprocess in Texas.

     I   l.   Defendant MVT Services, LLC is a New Mexico Limited Liabiliry Company with

     its headquarters located at 3590 West Picacho Avenue, Las Cruces, New Mexico, 88005.

     MVT Services also has operations at 9525 Escobar Lane, El             Paso, Texas 79gAT. Said

     Defendant may be served with process by serving its registered agent Steven J. Blanco,

     5715 Cromo Dr. El Paso,    TX 7ggll.

                               JURTSDICTION AND VENUI,

     12.      This Court has specific personaljurisdiction over DeFendants because Defendants

     made employment and personnel decìsions as to       Plaintiff-and violated Plaintiffs rights

     under the   FCRA*from Defendants' recruiting office in      Er paso, Texas.

     13.      Venue is proper in this county because a substantial part       of the events   and/or

     omissions giving rise to Ratliffls claim occurred ín this county.

                                       BACKGROUND

     14.      On October 5,2017, Ratliff fìled a Class Action Complaint againsr MVT in the

     United States District Couft fur the Northern District of Illinois.

     15.      On May 1, 2018, District Court Judge Alonso granted MVT's motion to disnriss

     pursuant    to   Federal Rules   of Civil   Procedure   l2(bxl) for lack of    subject matter

     jurisdiction.

                          COMMON FACTUAL ALLEGATIONS

I.   The Fair Credit Reporting Act.

     16'      Congress enacted the FCRA     in   1970 in recognition   of the serious irnpact credit




                                                 4
              Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 10 of 21




          reports (referred to as "consumer reports" under the FCRA) could have on consumers'

          lives, including by affecting their access to employment.     ,see Pub.   L, No. 9l -508, 84 stat.

          r   r28 (l e70).

          17
               '    To that end, if a consumer applies to certain types of ernployment opportunities

          by mail, telephone, computer, or other similar          means, before     a consumer report     is

          procured or caused to be procured intonnection with fhat application:

                   (i) the person who procures the consumer report on the consumer            for
                          employment purposes shall provide to the consumer? by oral, written, or
                          electronic meâns, notice that a consumer report nray be obtained fur
                          employment purþoses, and a summary of the consumer's rights under 15
                          U.S.C. $ 1681m(a)(3); and

                   (ii)   the consumer shall have consented, orally, in writing, or electronically to the
                          procurement of the report by that person.

,See 15   u.s.c. $ 1681b(bx2xB),

          17.       The FCRA also regulates cotnpanies that decide to take adverse action (a.g.,

          denying employment) against an individual on the basis of infonnation contained in their

          consumer reports. See 15 U.S.C. $         l68lb(bx3). For instance, if a consumer applies to a

          company for a trucking or transportation-related job (like those offered by MVT) by rnail,

          telephone, computer,        or other similar tneans, and that company decides to             deny

          employment to the ìndividual based in whole or in part on a consumer report, then the

          company rnust provide to the individual within three business days of its decision an oral,

          written or electronic notification    :



                   (i)    that adverse action has been taken based in whole or in part on a consumer
                          report received from a consumer reporting agency;

                   (ii)   of the tÌatne, address and telephone number of the consumer repofting agency
                          that furnished the consumer repol't;




                                                        5
          Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 11 of 21




                 (iii) thaÎ the consumer  reporting agency did not make the decision to take the
                      adverse action and is unable to provide to the consumer the specifìc reasons
                      why the adverse action was taken; and

                 (iv) that the consumer may, upon providing proper identificationo request a free
                      copy of a rcport and may dispute with the consumer reporting agency the
                      accuracy or completeness of any information in a report.

See 15   u.s.c. $ r68tb(bx3xB).

         18.      under the FCRA, a "consumer report" means "any . , . communication of any

         information by a consumer reporting agency bearing on a consumer's credit worthiness,

         credit standing, medit capacity, character, general reputation, personal characteristics, or

         mode of living" which is used for, among other things, employment purposes.       l5 u,s.c.

         $ 1681a(d)(l).

         19.      A   'oconsumer reporting agency" means "any person which, for rnonetary fees,

         dues,   or on a cooperative nonprofit basis, regularly engages in whole or in part in the

         practice of assembling or evaluating consumer credit information or other information on

         consumers for the purpose of furuishing consumer reports to third pafties, and whish uses

         any means or facility of interstate commerce for the purpose of preparing or furnishing

         consumer reports,"   l5 U.S.C. g l68la(f¡.

         20.      The FCRA creates a private right of action by which consumers can vindicate

         theirrights,enforceableinanycourtofcompetentjurisdiction.        l5 U.S.C. g 16slp.

il.      MVT Violates the Fair Credit Reporting Act as a Matter of Course.

         21.      consumers can apply for driving positions with      Mvr   by, among other ways,

         visiting its website and completing an online application.

         22.      As part of its hiring process, MVT routinely obtains and uses consumer repofts to




                                                   6
 Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 12 of 21




sçreen applicants, inoluding reports prepared by the leading pre-employment screening

agency l{ireRight. HireRight's reports, including            its flagship *DAc     Employment

llistory" reports, provide MVT with the applicant's       nan:re, social security number, date   of
birth, previous employers, work records, reasons I'or leaving past employers, rehire

eligibility, drug and alcoltol history, truck driving school performance records,            and

trucking accident or incident history.

23.     Unfortunately, when MVT decides not to hire an applicant based in whole, or in

part, on a consumer report     it   does not provide the applicant with the information

mandated by the FCRA. For instance, MVT does not provide rejected applicants with the

name, address, and telephone number of the co¡rsumer reporting agency that furnìshed the

report (e.9., HireRight) nor does   it notify them that the consumer reporting       agency did

not make the decision ro not hire them as required by       l5 u.s.c. $ 16gt b(bX3XB).
24.    The FCRA's comprehensive series of regulations, including the requirements

described above, were specifically enacted           to provide individuals with a means of
ensuring that the infonnation being distributed about them is accurate and updated,

which, in turn, ensures them fair access to employrnent. An individual who is deprived of

this information after being denied employrnent is therefore harmed because, among

other reasons, they are denied access to      a   job based on a record of information they do

not possess, cannot veriff, and from a third palty they have no direct relationship with.

They are also deprived of the opportunity of timely responding to or correcting inaccurate

or incornplete information.




                                          7
 Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 13 of 21




                   FACTS SPECIFIC TO PLAINTIF'F RATLIFF
               .
25.     In or around December 2014, Plaintiff Ratlifl'submitted an online application for

a cor¡mercial truck driver position        with MVT.

26.    on or    around January 5, 2015, and again on January 6,201s, MVT obtained

Ratliffs background report from HireRighl which Ratliff tearned in or about October

2015 through his own investigation.

27.    On information and belief, after receiving and reviewing Ratliff s background

report, MVT took adverse action against him by disqualifying him from f¡rther

consideration      for   employment based,           in paÉ, upon the information contained in
I{ ireRight's background repoft      .


28.    MVT did not offer ernployment to Rarliff, and did nor hire Ratliff.

29.    In spite of its obligations under the FCRA, MVT did not provide Ratliff with the

notice required by the FCRA within three business days of deciding not to hire him,

including, for example (i) that          Mvt   decided not to hire Ratliff based in whole or in par-t

on a consumer rcport received from HireRight; (ii) the name, address and telephone

number of HireRight;       (iii)   that HireRight did not make the decision ro take the adverse

action and is unable to provîde to Ratliff the specific reasons why the adverse action was

taken; and (iv) that Ratliff could have disputed with HireRight the accuracy or

conrpleteness of any infonnation in the report.

30.    Because      MVT did not comply with the FCRA requirements described above,

Ratliff was denied his statutolily mandated right to the inl'ormation contained irr the

HireRight report.




                                                 I
        Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 14 of 21




       31.      MVT's violation of the FCRA further violated Ratliffs stâtutorily          protected

       privacy rights, as he was denied the ability to challenge or correct any infurrnation that

       was improperly contained in the HireRight report.

       32.      Finally, because Ratliff coutd not verify the accuracy of the report, or determine

       who prepared it, he could not timely respond to or correct any inaccurate or incomplete

       background information, thus denying him fair access to emproynent.

       33.     MVT's violation was willful inasmuch as it knew, or reasonably should            have

       known, that it was failing to cornply with the above-described requirements of the FCRA

       (for instance, MVT knew of and cornplied with the various other employment regulations

       throughout the elnployrnent application process).

                                   CLASS ALLEGATIONS

       34,     Class Definition: Plaintiff Ratliff brings this action under Rule 42   of   the Texas

       Rules   of Civil Procedure, on behalf of himself and a         class   of similarty   situated

       individuals, defined as follows:

       All individuals in the United States who, from the date five years prior to the date
       of the fìling of this action to the present, submitted an online job application to
       MVT and were denied ernployment based in whole or in part on information
       contained in a consumer report witbout being provided within three business days
       of such adverse action an oral, written or electronic notification: (i) that adverse
       action has been taken based in whole or in part on a c,onsulner report received
       fiom a   consumer repórting agency; (ii) of the name, address and telephone
       number of the consumer repofting agency that furnished the consumer report; (iii)
       that the consumer repoúing agency did not make the decision to take thé adverse
       actiotl and is unable to provide to them the specific reasons why the adverse
       action was taken; and (iv) that they may, upon providing proper identification,
       request a free copy ol'a repoft and may dispute with the consumer reporting
       agency the accuracy or completeness of any information in a report.

Excluded from the Class are: (l ) any Judge or Magistrate presiding over this action and members




                                                9
          Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 15 of 21




of their families; (2) Defendants,   Defendants' subsidiaries, parents, successorso predecessors,

and any   entity in which the Defendants or their parents have a controlling interest and their

current or former employees, officers and directors; (3) persons who properly execute and file a

timely request for exclusion from the Class; (4) persons whose claims in this matter have      been

finally adjudicated on thc merits or otherwise released; (5) Plaintiff s counsel and Defendants'

counsel; and (6) the legal representatives, successorso and assigns ofany such excluded persons.

       35.      Numerosity: The exact size of the Class is unknown and not available to Plaintiff

       at this time, but it is clear that individualjoinder is impracticable. On information and

       belief, there are hundreds ol' people in the Class, making joinder of each individual

       member impracticable. Ultimately, members of the Class    will   be easily identified through

       Defendants' records.

       36.      Commonality and Predominance: Comnron questions of law and fact exist          as   to

       all members of the Class and predominate over âny questions affecting only individual

       members:

                (a)    whether Defendants took adverse action on each Plaintiffls and Class

                       members' employment applications based        in whole or in part on a
                       consumer report received fi"om a consumer reporting agency;

                (b)    whether Defendants provided Plaintiff and Class members with the

                       FCRA's adverse action notifications, as required            by 15     U.S.C.

                       $ r681b(bx3xB);

                (c)    whether Plaintiff and the.Class were injured as a result of Defendants'

                       conduct described helein;




                                                   l0
 Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 16 of 21




       (d)        whether Defendants' conduct described herein constitutes a violation           of
                  the FCRA; and

       (e)        whether Defendants' conduct described herein was         wiilful.

37'    Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class, and has retained.counsel competent and experienced in

complex class actions. Plaintiff has no interest antagonistic to those of the Class, and

Defendants have no defenses unique to plaintiff.

38.    Appropriateness: This class action is appropriate for certifìcation because olass

proceedings are superior       t0 all other available      methods for the fair and efficient

adjudication of this controversy and joinder of all members of the Class is impracticable.

The damages suffered by the individual members of the Class are likely to have been

small relative to the burden and expense of individual prosecution of the complex

litigation necessitated by Defendants' wrongful conduct. Thus,              it would   be virtually

irnpossible for the individual members            of the Class to obtain effective relief fiom
Defbndants' misconduct. Even        if   members    of the Class could sustain such individual
litigation, it would not be preferable to a class action because individual litigation would

increase the delay and expense           to all parties due to the complex legal and        factual

controversies presented in this Complaint. By contrast, a class action presents fbr fewer

managernent difficulties and provides the benefits         of single adjudicationo economies of

scale, and comprehensive supervision by a single court. Economies of time, effort, and

expense   will   be fostered and uniformity of decisions   will   be ensured.




                                             lt
 Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 17 of 21




                           FIRST CAUSE OF ACTION
                    Violation of the Fair Credit Reporting Act
                            ls u.s.c. $ 1681b(bx3xB)
                       (On behalf of Plaintiff and the Class)

39.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

40.    The FCRA was enacted in 1970 specifically to protect oonsumers from, among

other things, the   ill    effbcts   of   emoneous credit reporting    on their privacy and job

prospects) and to provide consumers with a means of ensuring that the information being

distributed about them is accurate and updated.

41.    The FCRAos cotnprehensive series of regulations, including the requirements

described in Section   I   above, provide individuals with a statutory right to the information

contained   in their   consumer reports,        in part, to   ensure that the information being

distributed about them is accurate, appropriate, and updated, which, in turn, protects

consumersn privacy rights and their right to fair access to employment.

42,    The FCRA also also creates a private right of action by which consumers can

vindicate these rights.

43.     Defendants obtained PlaintifPs and Class members' "consumer reports,"                as

defined by the FCRA, because the background reports obtained fìom l{ireRight were

communications containing "information              by a      consumer reporting agency I(i.e.,

HireRight)] bearing on a consurner's credit wofthiness, credit standing, credit capaoity,

character, general reputation, personal characteristics, or mode of living" which is used

lbr, among other things, employment purposes, I5 U.S.C. g l6Sla(d)(l).

44.     HireRight is a "consumer reporting agency," as defìned by the FCRA, because it

is a leading pre-ernployment screening provider that, "for monetary fees, dues, or on a



                                               l2
 Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 18 of 21




cooperative nonprofit basis, regularly engages       in whole or in part in the   practice   of
assembling or evaluating consumer credit information or other infor¡nation on consumers

for the purpose of furnishing consumer reports to third parties, and which uses any means

or facility of interstate commerce for the purpose of preparing or furnishing consumer

reports." l5 U.S.C. g l68la(Ð.

45.    Through      a unifonn and standardized       hiring process, Defendants obtained

Plaintiff s and Class memberso consumer repofts and used the information contained in

those reports, in whole or in part, when deciding whether to hire them.

46.    Throughout that process, Defendants acknowledged certain of their obligations

under the FCRA,      for   instance, by obtaining consent frorn applicants before requesting

their consumer reports. Despite knowledge of their obligations to consumers under the

FCRA, Defendants knowingly and willfully withheld certain infornration from applicants

when they decided not to hire them, based in whole or in part on the contents of their

consumer reports,

47.    specifically, when Plaintiff and class members applied             to a trucking or
transportation-related job with Defendants by mail, telephone, computer, or other simitar

lneans, and Defendants decided to deny them enrployrnent based in whole or in part on

their consutner reports, Defendants did not provide to Plaintiff or Class members within

three business days of taking such action, an oral, written or electronic notification: (i)

that advelse action has been taken based in whole or in part on a consutîer roport

received from   a consumer reporting agency; (ii) of the name, address and telephone

number of the consumer reporting agency that furnished the consumer report; (iii) that




                                           13
                                                                                                  I
         Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 19 of 21




       the consunrer reporting agency did not nrake the decision to tal(e the adverse action and

       did not provide to Plaintiff or Class members the specifìc reasons why the adverse action

       was taken; and (iv) that Plaintiff or class members could, upon providing proper

        identification, request a free copy of a report and dispute with the consumer reporting

       agency the accuracy or completeness          of any information in a report, as required by the

       FCRA.,Sae    l5 U,S.C. g 1681b(bX3XB).

       48.      Defendants have continually failed to follow reasonable procedures to ensure that

       Plaintiff and the Class Members are provided with their statutorily rnandated rights to the

       inforrnation contained in their consumer reports.

        49.     As a result of Defendants' conduct described herein and their knowing and willful

       violations of l5 U.S.C. $ 1681b(bX3XB), Plaintiff and the Class have suffered hann as

       described herein, including infonnation injury, violation of privacy, and unfhirly being

       denied access to employnent.

       50.      Plaintiff, on behalf       of himself and the Class, seeks an order: declaring
       Defendants' conduct       to be illegal class-wide; enjoining Defendants' conduct    described

       herein; awarding him and the Class the maximum statutory darrages available under l5

       U.S.C.   $ 1681n(aXl); and directing that Defendant         pay Plaintiffs attorneys'fees and

       costs, pursuant   to   15 U.S.C.   g l68ln(aX3).




                                          PRAYER F'OR RELIEF

       WHEREFORE, Plaintiff Jerome'Ratliff Jr., on behalf of himself and the Class,

rsspectfully requests that this Court issue an order:




                                                    l4
 Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 20 of 21




A.      Certifying this case as a class action on behalf of the Class defined above,

appointing Plaintiff Ratlifias representative of the Class, and appoínting his counsel   as

class counsel;

B'      Declaring that Defendants' actions, as described herein, constitute violations   of
the FCRA;

C.      Awarding injunctive and other equitable relief as is necessary to protect the

interests of Plaintiffand the Class members;

D.      Awarding actual damages or statutory danrages as provided by the FCRA;

E.      Awarding Plaintiff and the Class their reasonable litigation expenses and

attorneys' fees; and

F.      Awarding such other and further relief as equity and justice may require.


                                  JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

[Signature page fol lows.]




                                                                                              I


                                            t5                                                ì
             Case 3:18-cv-00376 Document 1 Filed 12/11/18 Page 21 of 21

i:




.!
ì¡




                                                       Respectfu I ly subm itted,


l¡
                                                       Dnvrr, Ytronz& McImov, P.C.
                                                       1801 N. St{ánton
                                                       El Paso, Texas )ggOz
;I
                                                       (9rs) 838-t 100

                                                  By: /s/John P. Valdel     ,

                                                       Jo¡l¡,1P. VÀlnna'
                                                       State Bar No.:Z4OqlOZl
                                                       iohe@dvmla¡¡rye.ls. çom


                                                       K¡¡ü¡rnlnw L/iC
                                                       220 N. Oreen Si.
                                                       Chicago, lL 60607
                                                       Q12) 920-3071
                                                       Mlc¡.r¿el AscHoNnnnNpR*
                                                       masch@kambe¡itaw.com
                                                       Anana C.   Yonr*
                                                       ayork@,kanberlaw.com

                                                       Amonnnvs     poR   PL,rn,¡rlrrs




     * Pro hac v¿ca admission anticipated.




                                                                                         I




                                             16
